             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 1 of 25


 1   Yasin M. Almadani (Cal. Bar No. 242798)
     ALMADANI LAW
 2   14742 Beach Blvd., Suite 410
     La Mirada, California 90638
 3   (213) 335-3935 | YMA@LawAlm.com
 4   Attorney for Defendant
 5
                                    UNITED STATES DISTRICT COURT
 6
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                         SACRAMENTO DIVISION
 8
 9   UNITED STATES OF AMERICA,                            Case No. 2:18-CR-119-WBS-1
10                 Plaintiff,                             DEFENDANT’S REPLY IN SUPPORT OF
                                                          MOTION TO DISMISS INDICTMENT
11                         v.
                                                          Hearing Date: TBD
12   FIRDOS SHEIKH,                                       Time:         TBD
13                 Defendant.                             Trial Date: TBD
14                                                        Judge: Hon. William B. Shubb
                                                          Courtroom: Five (14th Floor)
15
16          Defendant Firdos Sheikh, M.D. (“Dr. Sheikh” or “Defendant”), by and through her counsel of
17   record, Yasin M. Almadani, hereby files its Reply in Support of Motion to Dismiss the Indictment.
18          This filing is based upon the attached memorandum of points and authorities, the files and records
19   in this case, and such further evidence and argument as the Court may permit.
20
21    Dated: April 13, 2020                           Respectfully submitted,
22                                                    ALMADANI LAW
23
                                                          /s/ Yasin M. Almadani
24                                                    Yasin M. Almadani, Esq.
                                                      Attorney for Defendant
25
26
27
28
                      Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 2 of 25


 1
                                                                  TABLE OF CONTENTS
 2
     I.        INTRODUCTION ............................................................................................................................. 1
 3
     II. Synopsis of important legal standards concerning brady ............................................................... 1
 4
     III.           Relevant Facts Omitted in Government’s Sanitized Factual Recitation .................................... 3
 5
 6   IV.    the government’s UNTENABLE positions and Misrepresentations CONCERNING Brady
     DisclosureS ................................................................................................................................................ 6
 7
          A.        Brady Material the Government Had Not Disclosed Even as of February 25, 2020 ......................... 6
 8
               1.      Perjurious Immigration Certifications Disclosed on March 11, 2020 ......................................................... 6
 9
               2.      Failure to Disclose Potentially Perjurious Conduct by Agent Webster in the Sekhon Case ............................. 9
10
               3.   Agents’ Pre-Warrant Knowledge of Cheap Eateries Close to Dr. Sheikh’s Ranch Inadequately Disclosed on
11             March 2, 2020 ........................................................................................................................................ 9

12             4.      Government’s Misleading Description of the T-Visa Benefits Provided to the Alleged Victims .................... 11
13
               5.      Information Concerning Alfredo’s Local Contact Disclosed on March 4, 2020 ......................................... 11
14
               6.      Failure to Disclose the Impeachable Close Relationship Between HSI and Opening Doors .......................... 12
15
          B. Brady Material Disclosed Late on February 25, 2020, in Violation of the Court’s Brady Disclosure
16        Order .................................................................................................................................................... 12

17   V.        The Government’s Arguments Fail................................................................................................ 17
18        A.        The Government’s Erroneous Position on Prejudice .................................................................... 17
19        B.        Reckless Government Conduct and Flagrant Misbehavior ........................................................... 18
20
          C.        Speedy Trial Violation .................................................................................................................. 19
21
          D.        Outrageous Government Conduct ................................................................................................ 20
22
     VI.            Prayers for relief ......................................................................................................................... 20
23
     VII.           Conclusion................................................................................................................................... 22
24
25
26
27
28                                                                                   i
     Defendant’s Reply in Support of                                                                                Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
                 Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 3 of 25


 1                                                      TABLE OF AUTHORITIES

 2   CASES
 3
     Brady v. Maryland,
 4      373 U.S. 83 (9th Cir. 1963) ………………………………………………………. passim

 5   Kyles v. Whitley,
        514 U.S. 419 (1995) ........................................................................................................ 4
 6
     United States v. Alderdyce,
 7      787 F.2d 1365 (9th Cir. 1986) ………………………………………………………….. 4
 8   United States v. Alvarez,
 9      86 F.3d 901 (9th Cir. 1996) ............................................................................................ 4

10   United States v. Barton,
        995 F.2d 931 (9th Cir. 1993) …………………………………………………………… 4
11
     United States v. Chapman,
12      524 F.3d 1073 (9th Cir. 2007) …………………………………………………                                                                    5, 20, 21
13   United States v. Bagley,
14      475 U.S. 667 (1985) ........................................................................................................ 4

15   United States v. Blanco,
        392 F.3d 382 (9th Cir. 2004) .......................................................................................... 20
16
     United States v. Kojayan,
17      8 F.3d 1315 (9th Cir. 1993) ..………………………………………………… 3, 5, 20, 21
18   United States v. Mendoza,
        530 F.3d 758 (9th Cir. 2008) .......................................................................................... 21
19
20   United States v. Restrepo,
        930 F.2d 705 (9th Cir. 1991) .......................................................................................... 22
21
22
23
24
25
26
27
28                                                                          ii
     Defendant’s Reply in Support of                                                                     Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
              Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 4 of 25


 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     INTRODUCTION
 3          In its opposition, the government concedes, as it must, that dismissal is a sanction available to this
 4   Court under the broad supervisory powers recognized by the Ninth Circuit in Chapman and Kojayan.
 5   The government does not argue that this Court lacks the power to dismiss the case. Instead, it argues that
 6   its actions here do not merit dismissal. To support its arguments, the government takes positions that are
 7   factually misleading and legally unsupported. It minimizes its misconduct and fails to take responsibility
 8   for the prejudice it has caused.
 9          The government takes the position that it can withhold material that is arguably exculpatory when
10   the law requires erring on the side of disclosure. It conflates the issue of materiality (i.e., whether
11   evidence is exculpatory and/or impeaching) with the issue of prejudice (i.e., the harm caused by the

12   failure to disclose). It focuses only on Dr. Firdos Sheikh’s ability to use the Brady material at trial when
13   discovery obligations under Brady are also applicable to pre-trial suppression proceedings where Dr.
14   Sheikh has already suffered significant prejudice. The government incorrectly states that prejudice
15   resulting from tactical advantages gained by non-disclosure is not sanctionable. Under Chapman,
16   dismissal is an appropriate sanction where the non-disclosure results in a tactical advantage.
17   II.    SYNOPSIS OF IMPORTANT LEGAL STANDARDS CONCERNING BRADY
18          Dismissal Is an Appropriate Remedy to Establish Standards of Conduct Before the Court.
19          In United States v. Kojayan, the Ninth Circuit vacated the judgment of conviction upon finding a
20   Brady violation and remanded the case to the district court to consider dismissal with prejudice, stating,
21   “the judiciary—especially the court before which the primary misbehavior took place—may exercise its
22   supervisory power to make it clear that the misconduct was serious, that the government's unwillingness
23   to own up to it was more serious still and that steps must be taken to avoid a recurrence of this chain of
24   events.” 8 F.3d 1315, 1325 (9th Cir. 1993).
25          Brady Requires Early Disclosure. The Brady/Giglio doctrine establishes a self-executing
26   Constitutional duty whereby exculpatory/impeachment material must be disclosed early and regardless
27   of whether the defendant makes a request for it. See Kyles v. Whitley, 514 U.S. 419, 432-33 (1995);
28                                                       1
     Defendant’s Reply in Support of                                           Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
              Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 5 of 25


 1   United States v. Bagley, 475 U.S. 667, 676 (1985).
 2          Failure to Disclose Early Is a Brady Violation. “If the prosecutor delays disclosing information
 3   to which he or she has access, or if the prosecutor is aware of the existence of potentially exculpatory
 4   evidence, but fails to take the most rudimentary steps to obtain access to, to preserve, or to promptly
 5   disclose such evidence, then he or she may be in violation of the duty established under Brady v.
 6   Maryland.” United States v. Alderdyce, 787 F.2d 1365, 1370 (9th Cir. 1986).
 7          Prosecutors Must Err on the Side of Disclosure. Because the government’s failure to turn over
 8   exculpatory information in its possession is unlikely to be discovered and thus largely unreviewable, it is
 9   particularly important for the prosecutor to ensure that a careful and proper Brady review is done. United
10   States v. Alvarez, 86 F.3d 901, 905 (9th Cir. 1996). It is not the role of the prosecutor to decide that
11   facially exculpatory evidence need not be turned over because the prosecutor thinks the information is

12   false. Id. “To the extent the prosecutor is uncertain about the materiality of a piece of evidence, ‘the
13   prudent prosecutor will resolve doubtful questions in favor of disclosure.’” Id. (quoting United States v.
14   Agurs, 427 U.S. 97, 108 (1976)).
15          Brady/Giglio Obligations Apply to Pre-Trial Proceedings. In United States v. Barton, the
16   Ninth Circuit held that “Brady and its progeny must be applied to a suppression hearing involving a
17   challenge to the truthfulness of allegations in an affidavit for a search warrant.” 995 F.2d 931, 935 (9th
18   Cir. 1993).
19          Strategic Advantage Gained by Non-Disclosure Provides Grounds for Dismissal.                      In
20   Chapman, the district court dismissed the indictment after finding a Brady violation even though the case
21   could have been re-tried with the benefit of the disclosed material. The district court noted the unfairness
22   of having the defense strategy previewed in the first trial only to have the government clean up its case
23   in the second. Chapman, 524 F.3d at 1087. The Ninth Circuit affirmed. Id.
24          Government’s Unwillingness to “Own Up” to Its Errors Must Be Considered. In determining
25   the proper remedy, courts must consider the government’s willingness to “own up to” its errors. Kojayan,
26   8 F.3d at 1318; Chapman, 524 F.3d at 1087.
27
28                                                        2
     Defendant’s Reply in Support of                                          Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
                Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 6 of 25


 1   III.   RELEVANT FACTS OMITTED IN GOVERNMENT’S SANITIZED FACTUAL
            RECITATION
 2
            In its statement of facts (Gov Brf. at 2-4), the government provides a sanitized account of what
 3
     has occurred, unfairly skipping over its own mistakes and the most relevant events concerning the issues
 4
     raised in Dr. Sheikh’s motion.
 5
            The government tells this Court that it had produced pre-indictment discovery and produced
 6
     11,000 pages of discovery in July 2018 after indicting the case. What the government skips and what is
 7
     clear today is that there was Brady material missing in those productions; some of the most significant
 8
     impeachment material had been intentionally plucked out by the government. Defense counsel suspected
 9
     this in July 2019 and made a specific appeal to this Court to order a complete Brady disclosure. In
10
     response, the government misrepresented the state of Brady disclosure not once, but twice:
11
                    MR. NOLAN:1 The government wants to be clear we’re certainly not
12                  hiding the ball in any shape or form and that all discovery has been
                    provided first to Mr. Clyde Blackman even prior to indictment; and then
13                  after Mr. Blackman was terminated, to Mr. Johnson after indictment. And
                    my understanding is that Mr. Johnson has transferred all the discovery to
14                  new counsel.
15   (Ex. AAA-1: R/T 7/29/19 at 13 (emphasis added)).
16                  MR. NOLAN: The government has already provided all of the material
                    in this case. It’s been basically open discovery.
17
     (Ex. AAA-1: R/T 7/29/19 at 26 (emphasis added)).
18
            The Court then attempted to help the government to avoid the problems that have come to light
19
     since the July 2019 hearing and ordered a full disclosure by the end of August 2019:
20
                    THE COURT: Okay. But there’s a difference between what might be Brady
21                  material and open discovery. There can be something outside the file that
                    might be Brady material that would not necessarily be covered by so-called
22                  “open discovery,” so I want to make sure you don’t get caught in some sort
                    of a procedural trap. Make sure you do the necessary inquiries to find out
23                  if there’s any Brady material, either within or outside of the discovery
                    that you've provided and, if so, make sure you provide that by the end
24                  of August.
25   (R/T 7/29/19 at 26 (emphasis added); DE 63). The government’s brief omits these facts.
26
            1
27             Mr. Nolan is same DOJ prosecutor who has authored the government’s opposition. (See Gov.
     Brf. at 24).
28                                                   3
     Defendant’s Reply in Support of                                     Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
              Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 7 of 25


 1          On August 8, 2019, the Defense sent a letter to the prosecutors expressing concerning about the
 2   heavily redacted discovery and requested a full Brady review to include, inter alia, impeachment
 3   materials related to immigration benefits. (Ex. BBB-1). The government’s brief omits this fact.
 4          On August 29, 2019, the government represented to Defense in a letter that it had complied with
 5   the Court’s Brady disclosure order. (See Ex. BBB-3). That was untrue and it is a relevant fact also
 6   missing from the government’s brief.
 7          Patting itself on the back, the government tells this Court that, on September 23, 2019, it produced
 8   some rough notes as “Jencks material” to Special Agent Carol Webster’s anticipated testimony at the
 9   suppression hearing on September 30 and December 17-18, 2019. What the government omits, however,
10   is that the so-called production was nothing more than cherry-picked notes helpful only to the
11   government. Worse, the government omits the fact that, on September 23, 2019, prosecutors sent an

12   email representing that they had reviewed agent notes again and found nothing noteworthy to produce
13   except the above-referenced notes that were coincidentally favorable to the government. (See Ex. BBB-
14   4). No Brady material was produced that day in the cherry-picked notes even though this was presumably
15   the government’s third pass on the material—the first being for its initial production in July 2018, the
16   second being its review in alleged compliance with the Court’s Brady disclosure order of July 2019, and
17   the third being the review referenced in the September 23, 2019 email above. The government’s brief
18   omits these facts.
19          On September 30 and December 18, 2019, the prosecutors again represented to undersigned
20   counsel that all Brady material had been produced and there was nothing left. (Almadani Decl. at ¶ 5-6).
21   The government does not contest that it made these representations. Nevertheless, the fuller set of notes
22   (not produced until late February 2020) contained a number of exculpatory/impeaching facts bearing
23   upon agent credibility that Dr. Sheikh was unable to use to cross-examine Agent Webster at the
24   September and December 2019 suppression proceedings.
25          The fuller set of agent notes was disclosed essentially on the eve of the Franks hearing after all
26   briefing had been completed, and only after the government first tried to have the Franks hearing
27
28                                                       4
     Defendant’s Reply in Support of                                          Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
              Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 8 of 25


 1   cancelled (see DE 85 at 20).2 The government then admitted its Brady violation at the February 25, 2020
 2   hearing, but only after cross-examination by the Court:
 3                  THE COURT: But if you now acknowledge that this is Brady material - -
 4                  MR. NOLAN: Yes.
 5                  THE COURT: You do?
 6                  MR. NOLAN: Yes.
 7                  THE COURT: You didn’t disclose the Brady material when you were
                    ordered to do so?
 8
                    MR. NOLAN: We missed it at that point.
 9
     (R/T 2/25/20 at 13).
10
            The Court then explained a number of important Brady issues to the government that appear to
11
     have fallen on deaf ears:
12
                    THE COURT: Well, you see, you have to err on the side of disclosing too
13                  much if you are going to do it the way you do it, because the consequences
                    of not disclosing material that you should have disclosed are much greater
14                  than the consequences of disclosing material that you did not have to
                    disclose.
15
     (R/T 2/25/20 at 14) (emphasis added).
16
                    THE COURT: No. That’s not the way Brady is supposed to work. Mr.
17                  Almadani has stated it correctly. You don’t need to have an order from the
                    Court in order to be required to disclose Brady. I don’t often even make an
18                  order, because sometimes I simply say: The Government knows its
                    obligations, and the Court expects them to comply with those obligations.
19                  Now, you don’t’ have to wait to hear from Mr. Almadani to know what
                    constitutes Brady material. That’s your job.
20
     (R/T/ 2/25/20 at 15) (emphasis added).
21
            When the government tried to argue that there had been no prejudice, the Court disagreed,
22
     explaining that there had been prejudice based even on the violation noted just that day:
23
                    THE COURT: There’s some prejudice already. The prejudice has been
24                  not only to defense counsel, but to the Court. I come out here this morning
                    ready to hear arguments, ready to hear testimony, if necessary, and ready to
25                  decide at the end of those arguments and testimony the Franks motion.
26                 Now, we have to put it over, and I have to go through that again. Mr.
                   Almadani has to put additional time, which, I assume, he bills to his client
27          2
              “DE” denotes docket entry followed by the docket control number.
28                                                    5
     Defendant’s Reply in Support of                                      Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
              Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 9 of 25


 1                  on this case now, because he wasn’t able to go over these materials earlier in
                    connection with the motion. There’s already some prejudice.
 2
                    So I think you need to look seriously, if there’s a Brady violation, what
 3                  is the sanction, and there’s case law on that, I’m sure.
 4   (R/T 2/25/20 at 21) (emphasis added).
 5          The Court concluded with some serious warnings to the government:
 6                  THE COURT: They’ve already been ordered to turn over Brady material.
                    If they haven’t, that’s the violation. They don’t get to keep coming back and
 7                  saying: How much Brady do we give you now? How much Brady do we
                    give you later? When do we give it to you? They don’t get to do that. They
 8                  are representing to the Court that they have given you all Brady
                    material. If that representation is false, we’ll deal with it.
 9
     (R/T 2/25/20 at 33) (emphasis added).
10
                    THE COURT: As you point out, Dr. Sheikh has a right to have this case
11                  brought to trial, and brought to trial quickly.

12                  Now, if I hear again that there’s material that I find to be Brady material
                    that hasn’t been turned over after this, I guarantee you the sanctions are
13                  going to be as severe as the law allows.
14   (Ex. AAA: R/T 2/25/20 at 27) (emphasis added).
15          These are all relevant facts missing from the government’s brief. But most egregiously, the
16   government omits the fact that the Defense has had to disclose more of its strategy to obtain additional
17   Brady material from the government even after the above-noted February 25, 2020 hearing where and
18   the Court gave its final warning; and there are Brady materials still outstanding.
19   IV.    THE GOVERNMENT’S UNTENABLE POSITIONS AND MISREPRESENTATIONS
            CONCERNING BRADY DISCLOSURES
20
            The caselaw is clear: If it is arguably Brady, then it should be disclosed. Supra, p. 2. The
21
     government fails to follow this basic principle and misrepresents to this Court that certain Brady items
22
     were disclosed when they was not.
23
            A.      Brady Material the Government Had Not Disclosed Even as of February 25, 2020
24
                    1.      Perjurious Immigration Certifications Disclosed on March 11, 2020
25
            Agent Webster was the lead supervisory agent on the case and the charges predominantly flow
26
     from her work on the case. She was also the government’s star witness at the suppression hearing in
27
28                                                       6
     Defendant’s Reply in Support of                                          Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 10 of 25


 1   September and December 2019. Yet her I-914B certifications, which contain objectively false statements
 2   made under penalty of perjury, were purposely withheld by the prosecutors.
 3          These I-914B certifications were submitted by Agent Webster in support of the alleged victims’
 4   T-Visa applications and confer significant immigration benefits on those victims (Prakash and Alfredo).
 5   In her motion, Dr. Sheikh methodically explains that, based on what Agent Webster knew at the time, the
 6   Defense would demonstrate in cross-examination that Webster gave false statements under penalty of
 7   perjury and helped the alleged victims commit immigration fraud in order to advance this case. (Def.
 8   Mot. at 16-20 (detailing the cross-examination and argument)). This argument goes to the heart of every
 9   charge in the indictment. No matter what the government’s position on the issue, the Defense was entitled
10   have the certifications for Agent Webster’s cross-examination at the suppression hearing.
11          The government responds that there was no Brady violation because the information contained in

12   the I-914B certifications is consistent with the ROIs previously disclosed. (Gov. Brf. at 14). The position
13   is disingenuous and untrue. It is disingenuous because the impeachment value of: (i) a false statement,
14   (ii) by the lead case agent, (iii) certified under penalty of perjury, (iv) provided in support of significant
15   immigration benefits to the alleged victims who are also the government’s key witnesses, (v) in order to
16   help those alleged victims/witnesses commit what appears to be, by all objective standards, immigration
17   fraud, is infinitely different from the impeachment value of an ROI. Any trial lawyer understands that
18   false statements in the sworn certifications could be used independently to impeach Agent Webster while
19   an ROI could only be used if she were to contradict the ROI on the stand. Furthermore, the credibility
20   impact of a false sworn statement is among the most damaging impeachment materials available. Indeed,
21   the Defense’s cross-examination strategy and argument at the September and December 2019 suppression
22   proceedings would have been much stronger had the government disclosed these certifications.
23          The government’s position is untrue because the certifications—in which the agent needed to
24   demonstrate that Prakash and Alfredo were victims of “severe” human trafficking—take the already
25   unlikely and inconsistent stories in the ROIs to another level by sanitizing all the inconsistent statements
26   and exaggerating an already false narrative. The government is banking on the Court to ignore the
27   details, but the Defense begs for the Court’s attention to detail here. Indeed, the careful comparison
28                                                        7
     Defendant’s Reply in Support of                                            Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 11 of 25


 1   provided in Dr. Sheikh’s motion on pages 16-20, examining the exhibits vis-à-vis the certifications,
 2   reveals the truth and the disingenuousness of the government’s position.
 3           The government also takes the position that it is immaterial that Agent Webster lied in her
 4   certification about Prakash being found “on” Dr. Sheikh’s property when he was actually found outside
 5   the property. The materiality is self-evident because the certification describes Dr. Sheikh’s ranch as a
 6   locked-down compound from which Prakash and Alfredo “were not able to freely leave” when the Court
 7   has seen for itself that this is not true. Had Agent Webster been honest about Prakash being found outside
 8   the property, it would have undercut her false description of the locked-down compound and she may
 9   have lost a star witness to deportation.
10           More disturbing is that the prosecutors knew about these troubling certifications, as evidenced in
11   their August 29, 2019 letter (Ex. BBB-3, ¶1-2), and yet intentionally plucked them from the discovery

12   while representing to the Court and Defense that there was nothing more to produce. That is not just
13   recklessness, it is willfulness.
14           The government argues that there has been no prejudice because Dr. Sheikh will have the
15   opportunity to cross examine Agent Webster at the Franks hearing or at trial. The government ignores
16   the fact that Dr. Sheikh already lost the opportunity to cross-examine Agent Webster at the suppression
17   hearing where Webster’s credibility was on the line against numerous defense witnesses. Moreover, the
18   government strategically forced Dr. Sheikh to reveal her cross-examination strategy by withholding this
19   Brady material. This is unfair because it takes away the significant advantage of cross-examination
20   surprise. An effective cross-examination at the suppression hearing would have created a record of
21   testimony that could have been used at subsequent hearings and trial to further attack the government’s
22   case. That ship has now sailed, and the clock cannot be turned back. The prejudice is significant and
23   incurable.
24           Despite this, the government appears to be entirely unapologetic about violating the Court’s Brady
25   disclosure deadline and numerous warnings and admonitions. It is still not in compliance with the Court’s
26   Brady disclosure order as it has not disclosed additional I-914B certifications for other alleged victims
27   who have been given T-Visas in this case. There appear to be an additional five such individuals and
28                                                       8
     Defendant’s Reply in Support of                                         Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 12 of 25


 1   there should exist T-Visa certifications for at least some of those individuals. The Defense can show that
 2   any sworn statements certifying “severe” human trafficking against Dr. Sheikh would have to be
 3   objectively false.   The Defense is entitled to these certifications to impeach the agents and the
 4   government’s case theory. Withholding this information disregards the Court Brady disclosure order and
 5   constitutes a continuing Brady violation.
 6                  2.     Failure to Disclose Potentially Perjurious Conduct by Agent Webster in the
                           Sekhon Case
 7
            In her motion, Dr. Sheikh submits that the government should have disclosed that, in United States
 8
     v. Sekhon, et al. Case No. 2:06-CR-0058-JAM-EFB, Magistrate Judge Brennen has found that the
 9
     allegations of perjury against Agent Webster in that case are sufficiently supported to proceed with
10
     discovery and hearings. The allegations pertain to Agent Webster having suborned immigration fraud
11
     for a government witness in that case. (Def. Mot. at 21-21). This information was obviously known to
12
     the government but never disclosed to the Defense or the Court. Defense Counsel learned of it only
13
     coincidentally. (Almadani Decl. ¶ 2).
14
            The government claims that the allegations are “unsubstantiated” and so no disclosure was not
15
     necessary. (Gov. Brf. at 14-15). This is not entirely true. The allegations are substantiated by the sworn
16
     declaration of at least one witness (Document 627-2 in the Sekhon case) who is not a defendant and who
17
     does not stand to gain anything from the outcome of the case. Moreover, the allegations against Agent
18
     Webster have been found by Judge Brennan to be at least sufficiently supported to merit proceedings in
19
     that § 2255 case. The charges in this case are so significantly based on Agent Webster work that a perjury
20
     finding in Sekhon will surely undermine the integrity of the proceedings in this case. These are important
21
     facts that should have been disclosed, if not to the Defense, then at least to the Court prior to the
22
     suppression hearing where Agent Webster testified.
23
                    3.     Agents’ Pre-Warrant Knowledge of Cheap Eateries Close to Dr. Sheikh’s
24                         Ranch Inadequately Disclosed on March 2, 2020
25          A salient allegation in the government’s case theory—found in both the agents’ sworn search
26   warrant affidavit and their sworn T-Visa certifications—is that Prakash and Alfredo were being starved
27   and had no means to leave to purchase food. It is undisputed that these alleged victims were being paid
28                                                      9
     Defendant’s Reply in Support of                                         Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 13 of 25


 1   hundreds of dollars a month and they had no significant living expenses other than food. Therefore, the
 2   agents’ pre-warrant knowledge of cheap eateries close to the ranch is highly material and exculpatory
 3   both to contradict the alleged victims’ stories and to show that the agents knowingly made false
 4   statements under penalty of perjury. However, the government disclosed nothing about this until March
 5   2, 2020, and, after forcing the Defense to reveal its cross-examination strategy first, disclosed only limited
 6   information on this important issue.
 7          The government argues that this is not Brady material because the Dr. Sheikh already knew about
 8   the existence of cheap eateries in the area. This is absurd because Dr. Sheikh’s knowledge is not at issue.
 9   (Gov. Brf. at 13-14). What is at issue is the agents’ knowledge of the nearby cheap eateries prior to the
10   search warrant being sworn and executed.
11          The government also argues that the information was disclosed in ROI 29 and 31.                   The

12   government does not attach the ROIs, however, and the Court must question that. It is the government’s
13   duty to be forthcoming with the Court, and to not mislead the Court. Referencing these reports without
14   attached them is misleading. They are heavily redacted reports that were written years later in March
15   2016 referencing interviews that also took place years later in December 2015 and January 2016; they
16   are written by Agent Rachel Reesch (“Agent Reesch”) who was not on the case on July 8-9, 2013, when
17   the search warrant affidavit was sworn and executed. These ROIs do nothing to inform the Defense about
18   the knowledge of the agents prior to the search warrant being sworn and executed, and are not useful for
19   a cross-examination on material omissions in the search warrant. The government knows this and yet
20   misrepresents the nature of these reports to escape Brady liability. It is not the Defense’s job to submit
21   the government’s evidence, but the Defense will submit ROI 29 (Ex. UUU) as an example to demonstrate
22   the government’s sophistry. The government engages in this sophistry throughout its brief and the
23   Defense will inform the Court wherever an ROI has been misrepresented.
24          To date, the government has not disclosed the details concerning the agents’ pre-warrant
25   knowledge of cheap eateries in the area even though the government has that information. Withholding
26   this information disregards the Court’s Brady disclosure order and constitutes a continuing Brady
27   violation.
28                                                        10
     Defendant’s Reply in Support of                                            Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 14 of 25


 1                  4.      Government’s Misleading Description of the T-Visa Benefits Provided to the
                            Alleged Victims
 2
            In her motion, Dr. Sheikh submitted that the government has misled the Defense about the T-Visa
 3
     benefits conferred upon the government’s alleged victims/witnesses. The government represented that
 4
     the alleged victims/witnesses were receiving a temporary four-year visa (Ex. BBB-3) when it turns out
 5
     that the government may be offering them a chance at permanent residency if they continue assist on this
 6
     case. The difference between a temporary four-year visa and a at chance permanent residency is a big
 7
     difference. To date, the government has not confirmed whether the alleged victims/witnesses will be
 8
     eligible for permanent residency if they continue to assist the government in this case.
 9
            The government argues that it provided “the legal definition” of a T-Visa. What the government
10
     omits is that it provided an incomplete description of the T-Visa program and continues to hide the ball
11
     as to how the program is being applied to the alleged victims in this case. Dr. Sheikh is entitled to know
12
     the full scope of benefits her accusers are expecting by helping the government in this case. Withholding
13
     this information disregards the Court’s Brady disclosure order and constitutes a continuing Brady
14
     violation.
15
                    5.      Information Concerning Alfredo’s Local Contact Disclosed on March 4, 2020
16
            On March 4, 2020, the government disclosed for the first time a phone number that had been
17
     purposely redacted, showing that, as early as July 1, 2013, agents knew that Alfredo actually had a friend
18
     in the area and a local phone number for that friend. Alfredo was actually stealing and selling Dr.
19
     Sheikh’s personal property to that friend while she was at work. This directly contradicts statements in
20
     the search warrant affidavit sworn on July 8, 2013, telling the magistrate that Alfredo had no phone and
21
     had lost all his numbers. Again, it is the agents’ pre-warrant knowledge of this information that is relevant
22
     to the impeachment at issue.
23
            The government certainly understands this basic impeachment principle yet it misinforms the
24
     Court that the information was disclosed in ROIs 58 and 59. (Gov. Brf. at 15). It was not. ROIs 58 and
25
     59 are from March 2018 referencing interviews conducted in January and February 2018. The interviews
26
     and ROIs post-date the warrant by years; moreover, the ROIs are authored by an agent who was not even
27
28                                                        11
     Defendant’s Reply in Support of                                           Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 15 of 25


 1   on the case when the search warrant was sworn and executed.
 2                  6.      Failure to Disclose the Impeachable Close Relationship Between HSI and
                            Opening Doors
 3
            The Opening Doors organization is referenced in most of the case reports and played an integral
 4
     part in assisting HSI and the victims/witnesses in this case. The Defense has reason to believe that there
 5
     are significant benefits and money exchanged between Opening Doors and HSI. In her motion, Dr.
 6
     Sheikh argues that she is entitled to information about this relationship. An examination of the evidence
 7
     shows that, at Dr. Sheikh’s peril, HSI and Opening Doors together pushed through T-Visa applications
 8
     for Prakash, Alfredo, and at least five other witnesses by rubber stamping obviously exaggerated stories
 9
     of these individuals that significantly lacked credibility when compared with the full breadth of evidence
10
     known to the government. (Def. Mot. at 23-24).
11
            The government resists disclosure on the basis that the Defense is “speculating.” This is an unfair
12
     response because from a Brady perspective, the prosecutors are trusted to guard the henhouse, and the
13
     Defense always operates in the dark. Moreover, the Defense is not speculating here. On March 9, 2020,
14
     undersigned counsel received information to believe that such a relationship exists. (See Almadani Decl.
15
     at ¶ 4). However, the Defense does not know that nature or extent of the relationship and the benefits
16
     exchanged. The government, on the other hand, is well aware of these facts. The Defense is entitled to
17
     this information on the issue of bias and improper motives, especially concerning this case, which is razor
18
     thin. Withholding this information disregards the Court Brady disclosure order and constitutes a
19
     continuing Brady violation.
20
            B.      Brady Material Disclosed Late on February 25, 2020, in Violation of the Court’s
21                  Brady Disclosure Order
22          At the February 25, 2020 hearing, the government admitted that it had failed to timely disclose
23   agent notes containing one item covered under Brady. The Defense responded that there were many
24   Brady items that had been missing and were produced only on the eve of the Franks hearing in violation
25   of the Court’s August 30, 2019 disclosure deadline. As a result, the Court continued the Franks hearing,
26   noting prejudice, and ordered briefing to consider the extent of the Brady violation.
27          Dr. Sheikh highlighted eight Brady items in the agent notes that negated probable cause for the
28                                                       12
     Defendant’s Reply in Support of                                          Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 16 of 25


 1   warrant, but were missing from the previously produced discovery. In analyzing whether the government
 2   had previously produced this information, it is important to note that, as pertaining to the Franks hearing,
 3   the issue here is the agents’ pre-warrant knowledge (prior to July 8, 2013) of the following eight items.
 4          First, on July 2, 2013, Alfredo informed agents that he told Sheikh that he was going to leave a
 5   week prior to actually leaving and she said it was fine. (Def. Mot. at 11). This fact was omitted from the
 6   warrant. The agent’s pre-warrant knowledge of it was disclosed on the eve of the Franks hearing, in
 7   violation of the Court’s Brady disclosure order. Upon cross-examination by the Court, the government
 8   admitted that it had not timely disclosed this Brady item. Supra, p. 6.
 9          Second, on July 2, 2013, Alfredo informed agents that he had a brother in Texas who was a legal
10   permanent resident, belying Alfredo’s story that he had nowhere to go and no one to turn to. (Def. Mot.
11   at 11). This fact was omitted from the warrant. The agent’s pre-warrant knowledge of it was disclosed

12   on the eve of the Franks hearing, in violation of the Court’s Brady disclosure order.
13          The government tells the Court that it previously disclosed the information in ROI 46. (Gov. Brf.
14   7). This is untrue. ROI 46 was authored by Agent Reesch in June 2017, concerning an interview
15   conducted in April 2017. It cannot be used to impeach statements in the warrant affidavit authored on
16   July 8, 2013, which is the Brady issue at hand.
17          The government also makes an elaborate argument why it is immaterial that Alfredo has a brother
18   in Texas. While the government may be entitled to its position, it is not entitled to withhold Brady
19   material on the basis that the issue may be “arguable.” As this Court has admonished previously, the
20   government must err on the side of disclosure, because Dr. Sheikh has a constitutional right to make
21   arguments in her defense using exculpatory material in the government’s possession.
22          Third, on July 2, 2013, Alfredo informed agents that Dr. Sheikh never raised her hand on anyone,
23   belying the government’s claim of forced labor and serious harm. (Def. Mot. at 11-12). This fact was
24   omitted from the warrant. The agent’s pre-warrant knowledge of it was disclosed on the eve of the Franks
25   hearing, in violation of the Court’s Brady disclosure order.
26          The government tells the Court that it previously disclosed the information in ROI 31. (Gov. Brf.
27   9). This is untrue. ROI 31 was authored by Agent Reesch in March 2016, concerning an interview
28                                                       13
     Defendant’s Reply in Support of                                           Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 17 of 25


 1   conducted in January 2016. It cannot be used to impeach statements in the warrant affidavit authored on
 2   July 8, 2013, which is the Brady issue at hand.
 3          The government also argues that it “has never alleged that the defendant used force or physical
 4   restraint as the prohibited means to compel the labor of her victims.” (Gov. Brf. at 8). The government
 5   misleads the Court again. For example, in paragraph 3 of the warrant affidavit, the agent states that
 6   “SHEIKH knowingly obtained the labor and services of the individuals by one or more of the following
 7   means: . . . by means of force, threats of force, physical restraint, by means of serious harm and threats
 8   of serious harm.” (Ex. W). In paragraph 16(l), the agent writes, “On one occasion, SHEIKH threatened
 9   to cut off [Alfredo’s] hands because he was stealing so much.” (Ex. W). Moreover, the indictment
10   charges Dr. Sheikh with, inter alia, obtaining labor “by means of (a) serious har and threats of serious
11   harm.” (DE 1). These are fairly broad allegations and charges that certainly encompass physical force.

12   The government’s argument is disingenuous and the fact that the alleged victims admitted that Dr. Sheikh
13   never raised a hand on anyone is favorable to her. The agents’ pre-warrant knowledge of this favorable
14   fact should have been disclosed previously.
15          Fourth, on June 26, 2013, Gildardo informed agents that Dr. Sheikh was a woman over the age
16   of 50 who lived alone, while Prakash and Alfredo (the alleged victims) were 40-year-old men, which
17   begs the question how these two 40-year-old men were being forced into labor by this female neurologist
18   over ten years their senior living alone who almost never home. (Def. Mot. at 12). This fact was omitted
19   from the warrant. The agent’s pre-warrant knowledge of it was disclosed on the eve of the Franks
20   hearing, in violation of the Court’s Brady disclosure order.
21          The government argues that this is not Brady material because Dr. Sheikh is aware of her age.
22   But Dr. Sheikh’s knowledge is not at issue. It is the agents’ pre-warrant knowledge of her age that is at
23   issue. The government also argues that it has never alleged physical force, which is not true, as discussed
24   above. Finally, the government states that the Defense should forgo the agents’ written notes because the
25   exculpatory fact can be “inferred.” Any trial lawyer knows that impeachment based on a witness’ writing
26   is far stronger than impeachment based on speculation of what the witness may have known. The witness
27   could easily answer that he/she is not very good at guessing age, the government would then object on
28                                                       14
     Defendant’s Reply in Support of                                          Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 18 of 25


 1   the basis of foundation and speculation, and that would be the end of that line of cross-examination. The
 2   government should not be allowed to play this game. It does not have the right to withhold Brady material
 3   on the basis that the favorable fact in the government’s possession can somehow be “inferred.”
 4          Fifth, on June 26, 2013, Gildardo informed agents that Dr. Sheikh was not present at the ranch six
 5   days out of the week from 9:00 a.m. to 3:00 a.m. (Def. mot. at 12). This means that prior to authoring
 6   the affidavit, the agents know that Dr. Sheikh was gone from her ranch six (6) days a week, 18 hours a
 7   day. As a 50-year-old female doctor living alone with these work hours, it would be nearly impossible
 8   to run a forced labor operation. This fact was omitted from the warrant. The agent’s pre-warrant
 9   knowledge of it was disclosed on the eve of the Franks hearing, in violation of the Court’s Brady
10   disclosure order.
11          The government argues that it disclosed the information when it disclosed that Dr. Sheikh “would

12   usually leave between 9:00 a.m. and 11:00 a.m. and return after midnight.” (Gov. Brf. at 10). Dr. Sheikh
13   submits that the expansive hours of 9:00 a.m. to 3:00 a.m. have a different factual appeal than what was
14   disclosed. Moreover, the minimization of the hours in the agents’ reports in comparison to the notes
15   could itself be used to impeach the agent. This information favorable to Dr. Sheikh that should have been
16   disclosed previously.
17          Sixth, on June 26, 2013, Gildardo informed agents that Alfredo and Prakash worked from 7:00
18   a.m. to 3:30 p.m., which appear to be reasonable work hours that undercut the alleged victims’ and
19   government’s story of forced labor 10-14 hours a day, seven (7) days a week. (Def. Mot. at 12-13). This
20   fact was omitted from the warrant. The agent’s pre-warrant knowledge of it was disclosed on the eve of
21   the Franks hearing, in violation of the Court’s Brady disclosure order.
22          The government argues that the Defense is “misreading” the notes, and that the notes do not
23   actually reference Alfredo and Prakash’s hours but rather Gildardo’s work hours. (Gov. Brf. at 10). The
24   Defense disagrees. It is not the Defense “misreading” the notes; it is the government misleading Court.
25   The Court can decide for itself (Ex. EEE at USA0011540):
26
27
28                                                      15
     Defendant’s Reply in Support of                                           Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 19 of 25


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          The notes appear to quite clearly state, “Alfredo & Prakash work everyday 7 - 330.” If the

12   government wants to take an untenable position on what the notes say, it is free to do that, but the
13   government is not allowed to usurp the role of the factfinder and withhold Brady material. Dr. Sheikh
14   has a constitutional right to facially exculpatory information so that she can make her argument.
15          The government also misrepresents that this information was disclosed in ROIs 16, 32, and 37.
16   Again, the issue is the agents’ pre-warrant knowledge of this exculpatory fact, which was omitted from
17   the warrant. All three reports referenced by the government post-date the warrant and document
18   interviews that occurred after the warrant was sworn and executed. They cannot be used to impeach
19   statements in the warrant affidavit authored on July 8, 2013, which is the Brady issue at hand.
20          Seventh, on July 1, 2013, Prakash informed agents that, immediately prior to working for Dr.
21   Sheikh, he was voluntarily working for another man on similar terms but for lesser pay, and he actually
22   sought a referral to Dr. Sheikh. (Def. Mot. at 13). This contradicts Prakash’s story of forced labor and
23   the government’s case theory, Prakash was willing to work on lesser terms than Dr. Sheikh’s alleged
24   forced labor terms. This fact was omitted from the warrant. The agent’s pre-warrant knowledge of it
25   was disclosed on the eve of the Franks hearing, in violation of the Court’s Brady disclosure order.
26          The government tells this Court that it disclosed the information previously but all of the
27   documents it references either post-date the warrant affidavit or establish knowledge on the part of
28                                                      16
     Defendant’s Reply in Support of                                         Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 20 of 25


 1   someone other than the warrant affiant and/or the agents who were working on the case at the time the
 2   warrant was sworn and executed. The only ROI referencing the correct time period and agents is ROI
 3   10, but this ROI does not actually disclose the terms of employment with Brewer, which is the key fact—
 4   that, at that time, Prakash was willing to work for lesser terms. This supports the conclusion that Prakash
 5   was not being forced but rather willingly wanted work with Dr. Sheikh. This is material favorable to Dr.
 6   Sheikh that should have been disclosed previously.
 7           Eighth, on July 1, 2013, Prakash informed agents that he had a friend living nearby in Fruitridge,
 8   which negates his claim that he had nowhere to go and no one to contact. (Def. Mot. at 13). This fact
 9   was omitted from the warrant. The agent’s pre-warrant knowledge of it was disclosed on the eve of the
10   Franks hearing, in violation of the Court’s Brady disclosure order.
11           The government argues that this fact was in Dr. Sheikh’s knowledge or contained in Prakash’s

12   notebook. However, in terms of the warrant, neither Dr. Sheikh’s nor Prakash’s knowledge is at issue.
13   It is the agents’ pre-warrant knowledge that is at issue. That was not disclosed. Each of the ROIs
14   referenced by the government—ROIs 28, 29, and 31—all post-date the warrant and document interviews
15   that post-date the warrant. They cannot be used to impeach statements in the warrant affidavit authored
16   on July 8, 2013, which is the Brady issue at hand.
17           The government’s repeated lack of candor makes litigating this case very challenging and it
18   disturbs the integrity of the entire process.
19   V.      THE GOVERNMENT’S ARGUMENTS FAIL
20           A.      The Government’s Erroneous Position on Prejudice
21           The government argues that there is no legal authority to support the claim that the denial of
22   effective cross-examination constitutes prejudice. The government misunderstands Ninth Circuit law.
23   In Chapman, the district court found a Brady violation and dismissed the case, noting the unfairness of
24   having the defense strategy previewed in the first trial only to have the government clean up its case in
25   the second. Chapman, 524 F.3d at 1087. The Ninth Circuit affirmed. Id.
26           Here, the government has been able to preview the Defense strategy by withholding Brady
27   material and requiring the Defense to reveal its strategy before incrementally turning over the material.
28                                                        17
     Defendant’s Reply in Support of                                          Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 21 of 25


 1   The government has done this in brazen violation of the Court’s order that required a complete production
 2   nine months ago. The prejudice results from the fact that the government unfairly previews a defendant’s
 3   strategy to gain an unfair tactical advantage. In Chapman, the government took the defendant through a
 4   trial to gain the advantage. Here, the government has ignored a Court order and required the Defense to
 5   first reveal its line of cross-examination before incrementally making constitutionally required
 6   disclosures. In both instances, the prejudice is significant.
 7          B.      Reckless Government Conduct and Flagrant Misbehavior
 8          The Ninth Circuit holds that a “reckless disregard for the prosecution’s constitutional [Brady]
 9   obligations” constitutes “flagrant misbehavior.” United States v. Chapman, 524 F.3d 1073, 1085 (9th
10   Cir. 2008) (emphasis added); United States v. Kojayan, 8 F.3d 1315, 1325 (9th Cir. 1993); see also United
11   States v. Blanco, 392 F.3d 382, 395 (9th Cir. 2004). In such a circumstance, the district court has inherent

12   supervisory power to dismiss the indictment upon a showing of substantial prejudice where no lesser
13   remedial action is available. Id. The Court is empowered to dismiss the indictment not only to address
14   the prejudice to the defendant but also to prevent the government from engaging in similar conduct in the
15   future. Id.
16          The flagrancy of the government’s conduct here is quite evident from the numerous and
17   continuing failure to disclose Brady material. Meanwhile, everyone else connected to the case has
18   continued to suffer prejudice in the form of delays, costs, and unfair tactical advantages for the
19   government. Judicial integrity has also been undermined in the Court’s order being ignored and the Court
20   being misled at multiple junctures.
21          The government says that the prejudice has been resolved by the postponement of the Franks
22   hearing. The postponement has actually further prejudiced both the Court and the Defense, as noted by
23   the Court at the February 2020 hearing. Moreover, the government has been able to unfairly secure the
24   Defense’s cross-examination strategy and will now be able to use it to prepare its witnesses.
25          Most disappointingly, the government has shown no willingness to own up to its errors. Rather,
26   it has attempted to mislead the Court numerous times while continuing to withhold Brady material. In
27   Kojayan, the Ninth Circuit provided clear guidance that when the government’s misconduct rises to the
28                                                        18
     Defendant’s Reply in Support of                                          Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 22 of 25


 1   level seen in this case and when it is clear that the government has not owned up to its mistakes, the Court
 2   should dismiss the case in order to restore judicial integrity and prevent such conduct in the future.
 3   Kojayan, 8 F.3d at 1318; Chapman, 524 F.3d at 1087
 4          C.      Speedy Trial Violation
 5          Significant delays in a case resulting from the government’s negligence violate the Sixth
 6   Amendment and empower a district court to dismiss an indictment under its inherent supervisory powers.
 7   United States v. Mendoza, 530 F.3d 758, 762 (9th Cir. 2008). Prejudice is presumed where the delay is
 8   over one year and a dismissal may be proper even if the defendant had waived speedy trial time. Id.
 9          The government appears to attribute the delays in this case to a few continuances and pre-trial
10   motions. One of the continuances concerned a detention hearing and another concerned a motions
11   hearing, both of which were insignificant. The other two were continuances of status conferences. The

12   government, however, glosses over the fact that, had the case been tried, Dr. Sheikh would have gone to
13   trial with a plethora of Brady material undisclosed. The government also ignores the fact that it has been
14   almost two years since Dr. Sheikh was indicted and almost nine months since the Court’s Brady
15   disclosure order, and there is Brady material still outstanding. Instead of owning up to its errors, what
16   the government seems to be arguing is that it is Dr. Sheikh’s fault for not going to trial earlier regardless
17   of a proper Brady disclosure.
18          The government also tells this Court that Dr. Sheikh filed three pre-trial motions in April 2019—
19   one for grand jury disclosure and two on suppression—which were all filed at the same time and denied.
20   The government blames delay also on these motions. What the government omits, again, is that these
21   motions were briefed and decided on incomplete information due to the government’s failure to disclose
22   Brady material. This prejudices Dr. Sheikh, wedging her between a rock and a hard place. Dr. Sheikh
23   would like to bring this case to a close. However, she also has a right to fully raise her pre-trial issues
24   with complete information. But because the government chose to ignore its Brady obligations along with
25   the Court’s disclosure order, Dr. Sheikh must now choose between delaying her trial further to re-litigate
26   issues with the more complete information she now has or forgoing important pre-trial challenges to
27   move sooner to trial. No defendant deserves to be put in this position. Therefore, for the reasons stated
28                                                        19
     Defendant’s Reply in Support of                                           Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 23 of 25


 1   in Dr. Sheikh’s motion, the Court should find a constitutional speedy trial violation and grant Dr. Sheikh’s
 2   motion on this basis, too.
 3          D.      Outrageous Government Conduct
 4          The dismissal of an indictment because of outrageous government conduct may be predicated on
 5   alternative grounds: a violation of due process or the court’s supervisory powers. United States v.
 6   Restrepo, 930 F.2d 705, 712 (9th Cir. 1991) (citing United States v. Luttrell, 889 F.2d 806, 811 (9th Cir.
 7   1989)). This defense applies to conduct “which is so grossly shocking and so outrageous as to violate
 8   the universal sense of justice.” Id.
 9          Here, for the reasons stated in her motion, Dr. Sheikh seeks dismissal both under a violation of
10   due process and under the Court’s inherent supervisory powers, and the Court may base its dismissal on
11   one or both grounds.

12   VI.    PRAYERS FOR RELIEF
13          The government has acted willfully (or at least recklessly) with respect to its Brady obligations.
14   Dismissing this one case—a case that is unsupported to begin with—would ensure that, in the next
15   hundred that come before this Court, the government will comply with its Brady obligations, not make
16   misrepresentations to the Court and the Defense, and take this Court’s Brady disclosure orders more
17   seriously. Nothing short of dismissal will address the prejudice or accomplish these goals.
18          While Dr. Sheikh maintains that dismissal is the only proper remedy, in the alternative, she
19   requests that the Court sanction the government by suppressing all statements and evidence gathered on
20   July 1, 2013 (the welfare check) and July 9, 2013 (the search warrant execution), as well as all fruits of
21   the poisonous tree. The statements and evidence from July 1, 2013, should be suppressed because Dr.
22   Sheikh lost her opportunity to fully cross-examine Agent Webster as a result of the government’s
23   suppression of Brady materials. The statements and evidence from July 9, 2013, should be suppressed
24   because Dr. Sheikh should not be put through the expense and burden of re-briefing the Franks issues
25   because the government chose to not take the Court’s disclosure order as seriously as it should have
26   unreasonably causing the proceedings to be delayed. Moreover, the government’s practice of requiring
27   the Dr. Sheikh to reveal her defense strategy before making late, incremental Brady disclosures has
28                                                       20
     Defendant’s Reply in Support of                                          Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
             Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 24 of 25


 1   substantially compromised Dr. Sheikh’s ability to conduct an effective cross-examination and given the
 2   government and unfair tactical advantage. The prejudice resulting from the government’s failure is so
 3   significant that only fair resolution is to suppress all statements and evidence gathered at the July 9, 2019,
 4   search, which would have been the subject of the Franks motion.
 5           Moreover, there are Brady items that remain outstanding despite the Court’s orders and
 6   admonitions for a complete disclosure nine months ago. Therefore, if the case is not dismissed, the
 7   government should be ordered to immediately disclose the following materials:
 8           All immigration certifications (such as I-914B certifications) submitted by the government for all
 9   alleged witnesses/victims who have received immigration benefits as a result of this case;
10           Information concerning all benefits provided to and expected by the alleged victims/witnesses,
11   including, but not limited to, the full scope of immigration benefits the victims/witnesses are expecting

12   from assisting the government in this case;
13           The dates and details of information known to government agents concerning food places and
14   cheap eateries within approximately 3 miles of Dr. Sheikh’s ranch on or before the warrant affidavit was
15   sworn and executed; and
16           The nature of the relationship and exchange of benefits between HSI and Opening Doors from
17   July 2013 (when the investigation began with Opening Doors’ assistance) to June 2018 (when the case
18   was indicted).
19           However, due to the significant prejudice already suffered and because the government is still not
20   in compliance with the Court’s Brady disclosure order, the only just remedy is dismissal.
21
22   / / /
23
24   / / /
25
26   / / /
27
28                                                        21
     Defendant’s Reply in Support of                                            Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
            Case 2:18-cr-00119-WBS Document 98 Filed 04/14/20 Page 25 of 25


 1   VII. CONCLUSION
 2          For the foregoing reasons, Dr. Sheikh respectfully requests dismissal with prejudice.
 3
 4    Dated: April 13, 2020                          Respectfully submitted,
 5                                                   ALMADANI LAW
 6
                                                     /s/ Yasin M. Almadani
 7                                                   Yasin M. Almadani, Esq.
                                                     Attorney for Defendant
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     22
     Defendant’s Reply in Support of                                        Case No. 2:18-CR-119-WBS-1
     to Motion to Dismiss Indictment
